IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

         FRANK CHESTER BRIGHT, JR. v. STATE OF TENNESSEE

                             Criminal Court for Davidson County
                                     Case No. 97-A-597



                     No. M2003-00239-CCA-R3-PC - Filed May 18, 2004


                            ORDER ON PETITION TO REHEAR

        The appellant, Frank Chester Bright, Jr., has timely filed a petition to rehear pursuant to
Tennessee Rule of Appellate Procedure 39. Having reviewed the appellant’s petition, and finding
the petition to be well-taken, this Court has decided to grant the appellant’s petition to rehear.
Accordingly, the opinion and judgment of this Court, filed on April 1, 2004, are vacated. This Court
will hereafter file a new opinion and final judgment in the above-captioned appeal. No additional
argument by either party is necessary. All of which is so ORDERED.


                                                     Robert W. Wedemeyer
                                                     Gary R. Wade
                                                     Alan E. Glenn